EXHIBIT 10.34

 
Fifth Amendment to the
Weingarten Realty Investors
Deferred Compensation Plan


WEINGARTEN REALTY INVESTORS, a Texas real estate investment trust (the
“Employer”) has previously established the Weingarten Realty Investors Deferred
Compensation Plan (the “Plan”) under the terms of which eligible participants
are entitled to defer a portion of their compensation.


The Employer desires to amend the Plan to permit participation in the Plan by
any individual who provides services to the Employer as an independent
contractor if such individual is designated for participation in the Plan;


NOW THEREFORE, the Board of Trust Managers desires to amend the Plan as follows,
to be effective January 1, 2006.


1.
Section 1.6 of the Plan is hereby amended, as underlined, to be and read as
follows:
   
1.6
Compensation. The Participant’s earned income, including Salary, Bonus and other
remuneration, including self-employment income (if applicable), received from
the Employer.
   
2.
Section 1.8 of the Plan is hereby amended, as underlined, to be and read as
follows:
   
1.8
Deferral Election. The separate written agreement, submitted to the
Administrator, by which an Eligible Employee or an Eligible Independent
Contractor agrees to participate in the Plan and make Deferrals thereto.
   
3.0
Section 1.14 of the Plan is hereby amended, as underlined, to be and read as
follows:
   
1.14
Participant. An Eligible Employee or Eligible Independent Contractor who is a
Participant as provided in Article II.
   
4.
Article I of the Plan is hereby amended by adding the following Section at the
end thereof to be and read as follows:
   
1.21
Eligible Independent Contractor. An individual who provides services to the
Employer as an independent contractor shall be considered an Eligible
Independent Contractor if such individual is designated as an Eligible
Independent Contractor by the Chief Executive Officer.
   
5.
Section 2.1 of the Plan is hereby amended, as underlined, to be and read as
follows:

 
2.1
Commencement of Participation. Each Eligible Employee or Eligible Independent
Contractor shall become a Participant on the date his or her Deferral

 
 

--------------------------------------------------------------------------------


 
 
2.1
Election first becomes effective. Prior to participation in the Plan, each
Participant shall be required to designate on a Deferral Election the form and
timing of the distribution of his or her Accounts.
   
6.
Section 2.2(a) of the Plan is hereby amended, as underlined, to be and read as
follows:
     
(a)
A Participant who is no longer an Eligible Employee or an Eligible Independent
Contractor shall not be permitted to submit a Deferral Election, and all
Deferrrals for such Participant shall cease as of the end of the Plan Year in
which such Participant is determined to no longer be an Eligible Employee or an
Eligible Independent Contractor. 
   
7.
Section 3.1(b) of the Plan is hereby amended, as underlined, to be and read as
follows:
     
(b)
Each Participant shall deliver a Deferral Election to the Employer before any
Deferrals can become effective. Such Deferral Election shall be effective with
respect only to Compensation, Option awards or Restricted Share awards
attributable to services rendered in the calendar year following the calendar
year in which such Deferral Election is made; provided, however, that in the
year in which an Eligible Employee or an Eligible Independent Contractor is
first eligible to participate, such Deferral Election shall be filed within (30)
days of the date on which such individual is first eligible to participate, to
be effective with respect to cash Compensation, Option awards or Restricted
Share awards received for services rendered during the remainder of the calendar
year. Notwithstanding the preceding provisions of this paragraph (b), with
respect solely to deferrals made on or before December 31, 2005, that are
attributable to services performed in 2005, to be effective with respect to
Compensation, Option awards, or Restricted Share awards payable after the date
on which such Deferral Election becomes effective.
   



IN WITNESS WHEREOF, Weingarten Realty Investors has caused this instrument to be
executed this 11th date of May, 2006, to be effective January 1, 2006.


WEINGARTEN REALTY INVESTORS


By:
/s/ Stephen Richter
Name:
Stephen Richter
Title:
Executive VP/CFO

 
 
 
2

--------------------------------------------------------------------------------

 